Citation Nr: 1617775	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  07-26 228	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right hand disability.

2.  Entitlement to service connection for a right ear disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1983 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed that decision.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of the hearing is associated with the claims file.

In September 2014, the Board remanded these issues for further development.

In a January 2015 rating decision, the Veteran was awarded service connection for a right knee condition.  The Veteran did not disagree with the evaluation or the effective date assigned.  As the Veteran has obtained a full grant of the benefits sought, the issue is no longer before the Board.  

The issues of entitlement to service connection for right hand and right ear disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims of service connection for right hand and right ear disabilities. 

The Veteran contends that he has a current right hand disability that was incurred in service.  During his hearing, he indicated that he experienced pain in his index finger while in service and has continued since.  

The Veteran underwent a VA examination in December 2014, at which time he reported that his right index and middle finger got caught in an engine storage container in 1986 during service.  He stated that he experienced coldness, locking, and difficulty bending his finger since that incident. 

The December 2014 VA examiner concluded that the Veteran's April 2008 diagnosis of right hand tendon adhesion was not due to service, but rather due to a post-service injury that occurred in December 2006.  In so concluding, the examiner noted the Veteran's complaints of right hand pain during service, but indicated that there were no ongoing complaints or treatment for his right hand.  In addition, the examiner noted that physical exam findings and X-rays were negative for clinical conditions.  The examiner also noted that the April 2010 diagnosis of osteoarthritis was erroneous given that the X-ray studies at that time were normal. 

February 1987 service treatment records reflect treatment for an injury to the Veteran's right hand in which he sustained first and second-degree burns.  During a follow-up appointment, the Veteran complained of pain and stiffness upon movement of his right hand.  Service treatment records reveal that the Veteran complained of right hand pain during service, including in a March 2004 application for compensation and a July 2004 service treatment record.  The July 2004 service treatment record provided a diagnosis of multiple arthralgias.  The Veteran again reported right hand pain in a July 2004 report of medical history.  

The examiner did not address whether current right hand disability was related to the February 1987 in-service burn incident.  As the examiner failed to address the Veteran's specific contention and the in-service injury, the opinion is inadequate.  Thus, the claim must again be remanded to obtain an additional medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran was afforded a VA examination in December 2014 to consider his right ear disability claim.  The examiner concluded that the Veteran did not have a diagnosis of Eustachian tube dysfunction or any other condition on the basis that he did not have symptoms associated with that condition or any other condition, other than his hearing loss and tinnitus at the time of the examination.  The examiner also indicated that the Veteran's in-service right ear otitis media had resolved without residuals.  The examiner's opinion, however, appeared to be based on the lack of a present disability and thereby failed to address the June 2008 diagnosis of  Eustachian tube dysfunction, as the Board previously pointed out in the September 2014 Remand.  The Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the veteran has a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  Thus, the claim must again be remanded to determine if the Veteran's right ear condition, as noted in the June 2008 military hospital treatment record, is related to service.  Barr, 21 Vet. App. 303; see also Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the December 2014 VA examination relating to right hand disability, or another evaluator if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  The examiner should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.

The examiner should identify all current right hand disability (present from November 2004 to present) or associated residuals from in-service February 1987 burn incident and complaints of pain during service.  If the examiner concludes that the Veteran does not have any current residuals from the in-service burn incident, he or she should state at what point any residuals dissipated.

The examiner should specifically address the February 1987 burn incident, July 2004 in-service diagnosis of multiple arthralgias, the Veteran's complaints of right hand pain in the July 2004 Report of Medical History. As well as the April 2008 diagnosis of right hand tendon adhesion.  Additionally, the examiner's attention is directed to the Veteran's March 2004 claim of service connection for a right hand condition, which was filed during service. 

For each right hand disability identified, the examiner should provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) was incurred or aggravated in service, to include from the February 1987 burn incident.  

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

2.  Ask the examiner who conducted the December 2014 VA examination relating to the Veteran's right ear condition, or another evaluator if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  The examiner should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right hand disability, to include Eustachian tube dysfunction, manifested during the claim period (from November 2004 to present), is etiologically related to the Veteran's military service. 

The examiner should specifically address the June 2008 diagnosis of Eustachian tube dysfunction and the October 1991, June 1992, November 1993, December 2001, December 2002, and July 2004 right ear complaints during service.

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




